Order and judgment (one paper), Supreme Court, New York *574County (Judith J. Gische, J.), entered February 15, 2012, which, to the extent appealed from, declared that defendant is only obligated to indemnify in the underlying personal injury action within its stated policy limit, unanimously affirmed, with costs.
The motion court correctly followed Preserver Ins. Co. v Ryba (10 NY3d 635 [2008]) in holding that the insured’s work in New York did not entitle it to unlimited employer’s liability coverage under the policy issued by defendant. Assuming arguendo that notice of the insured’s work in New York is a factor in triggering the coverage sought by plaintiffs, the motion court properly found such notice lacking.
We have considered plaintiffs’ remaining contentions and find them unavailing.
Concur—Tom, J.E, Sweeny, Saxe, Román and Feinman, JJ.